DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10468129 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are recited such that it defines a system, but none of the claims positively identify hardware components of the system. Examiner suggest amending the claim by adding hardware processor and memory to overcome the rejection.


Claim 15 rejected under 35 U.S.C. 101 because: 
Claim 15 defines "a program storage device tangibly embodying a program.” The broadest reasonable interpretation of a claim drawn to a program storage device tangibly embodying a program typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent.  In this case, the specification does not provide any special meaning to the term.  Hence, claim 15 is drawn to a program embodied on a “signal per se.”  A signal per se is not one of the 4 statutory categories of invention and as such fails to fall into a statutory category of invention.  See In re Nuijten, 500 F.3d 1346, 1357 (“A transitory, propagating signal like Nuijten’s is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter”).  One way to overcome this rejection is to specify that the program storage is non-transitory.

Dependent claims 16-20 are rejected for the same reasons as presented above with respect to independent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lester Sussman US 20050167484 (hereinafter Sussman) in view of Chung Kevin Kwong-Tai Chung US 20130251214 (hereinafter Chung) and further in view of, Lars Carl. Erickson US 20040199781 (hereinafter Erickson).
As per claim 1, Sussman teaches: A collecting apparatus for recording a medical transaction declaration, comprising:
a display unit (Sussman: para.85);
an input module configured to receive patient information (“(3.6) A display unit 8 (e.g. a computer screen) on which to display messages for the visitor.  The preferred embodiment of the invention uses a touch-screen display.  The display 8 is also used to display an interactive keyboard if information is required to be entered by the visitor.  The display of a multitude of language alphabets is relatively easy using such a touch-screen keyboard. ” Sussman: para.85);
a photo collecting module configured to display on the display unit countdown timer instructions for taking photographic images, the photo collecting module including a camera unit configured to take photographic images and store the photographic images in a temporary storage device (“The first thing that the Kiosk 1 does is to collect the applicant's biometric data, e.g. via the kiosk's Digital Camera 3 and Digital Fingerprint Scanner 5.  All information gathered from the visa applicant is temporarily stored in the kiosk's Memory 4 as part of the applicant's record.  The first message to appear on the Kiosk's display 8 is for the visitor to remove any headgear, sunglasses, etc. that could interfere with the facial identification of the person.  Next, the person is informed that a photo will be taken.  Preferably, a countdown indicator is displayed on the display 8 informing the visitor of the imminent photo taking.” Sussman: para. 102); 
a fingerprint collecting module configured to display on the display unit instructions for fingerprint capture, the fingerprint collecting module including a fingerprint scan unit configured to actuate a fingerprint scan, and a processing unit configured to process the fingerprint scan into a fingerprint template data set and store it in the temporary storage device (Sussman: para. 102);
Sussman does not teach; however, Chung discloses: an encoder unit configured to combine and hash the photographic images into a combined data set and store it in the temporary storage device (“Preferably, biometric data is hashed, e.g., at a 256 bit security level, as it is captured, e.g., for the image and minutiae template for each fingerprint of an individual finger, and is again hashed as a set of biometric data, e.g., a set of ten fingerprints, to prevent the data from being changed, tampered with and/or substituted for by another fingerprint image and/or template.  In addition, biometric data may be hashed and/or encrypted in combination with other data, e.g., demographic data, for additional security.” Chung: para. 84);
a privacy encoder configured to combine and encrypt the data from the temporary storage device into an encrypted data set memorializing the medical transaction declaration (“The hashed demographic data 812, the hashed fingerprint data 814, the hashed facial image data 816, the hashed dynamic digital signature data 818 and any other entered and/or captured data is combined 820 and is encrypted by an encryption algorithm of which many are known in the art.  Suitable standard encryption algorithms include the RSA encryption algorithms, e.g., types SHA1, SHA3, MD5 or an equivalent, which operate in response to an issuer's private key 832 and employs a public key as well.” Chung: para. 162); 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sussman with the methods of Chung to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of data.
The combination of Sussman and Chung does not teach; however, Erickson discloses: a purging module configured to purge from the temporary storage device all biometric data acquired by the photo collecting module and the fingerprint collecting module before outputting the encrypted data set (Erickson: para. 13).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sussman and Chung with the teaching of Erickson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such 
		As per claim 7, the rejection of claim 1 is incorporated herein. Sussman does not teach; however, Chung discloses: the photo collecting module includes a plurality of camera units or a facial recognition unit (Chung: para. 175).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sussman with the methods of Chung to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance utilize an enhanced method of user recognition.
		Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lester Sussman in view of Chung in view of Erickson and further in view of Mehdi Talwerdi et al. US 20180121643 (hereinafter Talwerdi)
As per claim 2, the rejection of claim1 is incorporated herein. The combination of Sussman, Chung and Erickson does not teach; however, Talwerdi discloses: a casing module in which the photo collecting module, the fingerprint collecting module, and the purging module are arranged, including filter vents, an exhaust vent screen, and an intake vent filter configured to remove particulate matter (Talwerdi: para. 4).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sussman, Chung and Erickson with the teaching of Talwerdi to meet the preceding limitations. .
		Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lester Sussman in view of Chung in view of Erickson and further in view of Molly R. Morris US 20170135647 (hereinafter Moris).
 		As per claim 3, the rejection of claim1 is incorporated herein. The combination of Sussman, Chung and Erickson does not teach; however, Moris discloses: the fingerprint scan unit includes a plurality of fingerprint readers, at least a first of the plurality of fingerprint readers is for one finger and at least a second of the plurality of fingerprint readers is for multiple fingers (Moris: para. 33).
As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Sussman, Chung and Erickson does not teach; however, Moris discloses: at least the first and at least the second of the plurality of fingerprint readers are located proximate to each other (Moris: para. 33).
		Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lester Sussman in view of Chung in view of Erickson and further in view Michael Kroepfl et al. US 10715724 (hereinafter Kroepfl).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Sussman, Chung and Erickson does not teach; however, Kroepfl discloses:
the camera unit includes a plurality of cameras aligned to acquire photographic images in a substantially same direction, at least a first of the plurality of cameras configured to image visible light and at least a second of the plurality of cameras configured to image invisible radiation (Kroepfl: col. 15, lines 26-30).
As per claim 6, the rejection of claim 5 is incorporated herein. The combination of Sussman, Chung and Erickson does not teach; however, Kroepfl discloses: the invisible radiation is at least one of ultraviolet spectrum radiation, near-infrared spectrum radiation, or far-infrared spectrum radiation (Kroepfl: col. 15, lines 33-36). 
As per claim 8, the rejection of claim 7 is incorporated herein. The combination of Sussman, Chung and Erickson does not teach; however, Kroepfl discloses: each of the plurality of camera units includes a respective plurality of cameras aligned to acquire photographic images in a substantially same direction per unit, at least a first of each respective plurality of cameras configured to image visible light and at least a second of each respective plurality of cameras configured to image invisible radiation (Kroepfl. Abstract).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sussman, Chung and Erickson with the teaching of Kroepfl to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize the system in different condition.
Allowable Subject Matter
The subject matter of claims 9-20 are not suggested by the prior art of record.  Claims 9-20 would be allowable if rewritten in independent form including all of the limitations of 
		Independent claims 9 and 15 are substantially similar to the claimed invention of apparent application 15/707431, now patent no. 10468129. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 08/19/2019 for parent application 10/992435 are adopted as the basis of allowance over the prior art listed in that application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493